Citation Nr: 0015074	
Decision Date: 06/08/00    Archive Date: 06/15/00

DOCKET NO.  97-32 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for asbestosis and/or 
restrictive lung disease, including as a result of in-service 
asbestos exposure.


REPRESENTATION

Appellant represented by:	Fred J. Fleming, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel


INTRODUCTION

The veteran served on active duty from February 1957 to 
February 1960.  His claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 1997 rating decision, 
in which the Department of Veterans Affairs (VA) Regional 
Office in Louisville, Kentucky (RO) denied the veteran 
entitlement to service connection for hypertension/coronary 
heart disease and entitlement to service connection for 
asbestosis/restrictive lung disease, including as a result of 
asbestos exposure.

In January 1999, the Board affirmed the RO's July 1997 
decision on the issues noted above.  Subsequently, the 
veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court").  In December 1999, based on a 
Joint Motion To Vacate The BVA Decision, In Part, To Remand 
The Case, And To Stay Further Proceedings, the Court issued 
an ORDER vacating the Board's decision with regard to the 
lung issue, remanding this issue to the Board for 
readjudication, and dismissing the remaining issue.


FINDING OF FACT

The claim is plausible inasmuch as it is supported by the 
veteran's contentions that he was exposed to asbestos in 
service, a current diagnosis of a lung disorder, and a 
medical opinion linking the lung disorder to previous 
asbestos exposure.  


CONCLUSION OF LAW

The claim of entitlement to service connection for asbestosis 
and/or restrictive lung disease, including as a result of in-
service asbestos exposure, is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claims that he is entitled to service connection 
for a lung disorder because it developed as a result of his 
exposure to asbestos while serving on active duty.  Before 
the Board can decide the merits of the veteran's claim, it 
must first determine whether the veteran has presented 
evidence sufficient to justify a belief by a fair and 
impartial individual that his claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  A well-grounded claim is 
one that is plausible, capable of substantiation or 
meritorious on its own.  Grivois v. Brown, 6 Vet.App. 136, 
140 (1994); Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  
To be well grounded, a claim need not be conclusive, but it 
must be accompanied by supporting evidence.  Tirpak v. 
Derwinski, 2 Vet.App. 609, 611 (1992).  In the absence of 
evidence of a well-grounded claim there is no duty to assist 
the claimant in developing the facts pertinent to his claim 
and his claim fails.  Epps v. Gober, 126 F.3d 1464, 1467-1468 
(Fed. Cir. 1997).  

To establish that a claim for service connection is well 
grounded, the record must include lay or medical evidence, 
whichever is appropriate in the particular case, 
demonstrating that a disease or injury was incurred or 
aggravated during active service, and medical evidence 
showing that the veteran currently has a disability, and that 
a nexus exists between that disability and the in-service 
injury or disease.  Id. at 1467-1468. 

A claimant may also establish a well-grounded claim for 
service connection under the chronicity provision of 
38 C.F.R. § 3.303(b) (1999), which is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period, and that that same condition currently 
exists.  Such evidence must be medical unless the condition 
at issue is a type as to which, under case law, lay 
observation is considered competent to demonstrate its 
existence.  If the chronicity provision is not applicable, a 
claim still may be well grounded pursuant to the same 
regulation if the evidence shows that the condition was 
observed during service or any applicable presumption period 
and continuity of symptomatology was demonstrated thereafter, 
and includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 
Vet.App. 488, 495-98 (1997).

For the purpose of determining whether the veteran's claim is 
well grounded, the veteran's assertion that he was exposed to 
asbestos in service is deemed credible.  See King v. Brown, 5 
Vet.App. 19, 21 (1993) (holding that, for the purpose of 
determining whether a claim is well grounded, a veteran's 
evidentiary assertions must be accepted as true unless they 
are inherently incredible or when the fact asserted is beyond 
the competence of the person making the assertion).  Based on 
this assertion as well as post-service medical records, it is 
clear that the evidence of record well grounds the veteran's 
claim.  Collectively, July 1993 and February 1996 radiology 
reports diagnose a lung disorder and suggest that a link 
exists between the disorder and the alleged asbestos 
exposure.  Based on this supporting evidence, the Board finds 
the veteran's claim plausible and thus well grounded.  The 
Board also finds, however, that additional development by the 
RO is necessary before the Board can decide the merits of 
this claim.  


ORDER

The claim of entitlement to service connection for asbestosis 
and/or restrictive lung disease, including as a result of in-
service asbestos exposure, is found to be well grounded, and 
to this extent only, the claim is granted.


REMAND

In written statements submitted during the pendency of this 
appeal and during a hearing held in January 1998, the veteran 
indicated that he was exposed to asbestos in service when he 
worked as a lineman and phone installer and around buildings 
containing asbestos, served on the USS Mount McKinley, and 
spent time on mess duty.  During a VA examination in May 
1996, he indicated that he was also exposed to asbestos after 
service, when he worked for the railroad.  At present, the 
record does not confirm that the alleged asbestos exposure 
actually occurred.  Therefore, on Remand, the RO should 
endeavor to contact the appropriate authorities for 
verification of the alleged in-service exposure. 

In addition, the medical evidence of record conflicts 
regarding the type of lung disorder from which the veteran 
suffers and the etiology of any lung disorder present.  A 
July 1993 chest x-ray reveals that the veteran had 
interstitial fibrosis at the lung bases that is typical of 
previous asbestos exposure and indicates asbestosis.  A 
February 1996 chest x-ray contains a finding of possible 
pleural plaques and a diagnosis of possible asbestosis.  
However, during a CT scan in March 1996, and a VA examination 
in May 1996, it was noted that the veteran had old 
granulomatous disease, but no definite pleural plaques, 
pleural thickening or pleural calcification to suggest 
asbestos-related pleural disease.  In light of these 
findings, the Board believes that it is necessary for the 
veteran to undergo another, more comprehensive examination, 
during which a VA examiner should reconcile the conflicting 
evidence of record.

To ensure that the record contains all evidence necessary for 
an equitable disposition of the veteran's claim, this case is 
REMANDED to the RO for the following development: 

1.  The RO should contact the veteran's 
service department and inquire as to 
whether it is at least as likely as not 
that the veteran's duties in service 
exposed him to asbestos.  The RO should 
note in writing in the claims file the 
service department's response.

2.  The RO should afford the veteran a VA 
examination for the purpose of 
determining the etiology of any lung 
disorder present.  Prior to the 
examination, the RO should furnish the 
examiner with the veteran's claims file 
and a copy of this Remand for review.  
Following a thorough evaluation, during 
which all indicated studies and tests are 
conducted, the examiner should: identify 
all lung disorders shown to exist; and 
offer an opinion as to whether it is at 
least as likely as not that any lung 
disorder diagnosed is related to his 
period of active service, specifically, 
his exposure to asbestos.  In so opining, 
the examiner should discuss the 
significance of the veteran's post-
service asbestos exposure, and indicate 
to what extent this exposure played a 
role in the development of any lung 
disorder present.  In addition, he or she 
should analyze the medical evidence of 
record and, if possible, reconcile the 
conflicting findings noted therein.  The 
examiner should include detailed 
rationale for all opinions expressed.

3.  The RO should review the examination 
report to determine whether it complies 
with the previous instruction.  If the 
report is inadequate, it should be 
returned to the examiner for completion.

4.  Thereafter, the RO should 
readjudicate the veteran's claim based on 
the additional evidence received.  If the 
benefit sought is denied, the RO should 
furnish the veteran and his 
representative a supplemental statement 
of the case and afford them an 
opportunity to respond thereto before the 
case is returned to the Board for further 
appellate review.

The purpose of this Remand is to obtain additional medical 
information.  By remanding this claim, the Board intimates no 
opinion, favorable or unfavorable, as to its merits.  The 
veteran is free to submit any additional evidence he wishes 
to 

have considered in connection with his appeal; however, he is 
not required to act until further notified.  Kutscherousky v. 
West, 12 Vet.App. 369, 373 (1999).



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 



